Citation Nr: 0126294	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the VCAA, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Under the VCAA and its 
implementing regulations, VA bears a heightened duty prior to 
adjudicating a claim to assist a claimant with the 
development of evidence as well as a duty to notify the 
claimant of what evidence is needed to substantiate the claim 
and if certain evidence cannot be obtained.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

The veteran is entitled to the benefits of the new law.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply).

After reviewing the record, the Board finds that the duties 
described in the VCAA have not been completely fulfilled.  
Accordingly, the Board finds that the issue on appeal must be 
remanded.

The veteran does not have a 100 percent schedular rating for 
his service-connected disabilities.  Rather, he has a 
combined schedular rating of 60 percent for those 
disabilities.  Under regulation 38 C.F.R. § 4.16(a), a total 
disability rating is warranted, where the schedular rating is 
less than total, when it is found that a disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as the result of two or more 
disabilities provided at least one is ratable at 40 percent 
or more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  Disabilities of both lower extremities are considered 
as a single disability.  See 38 C.F.R. § 4.16(a) (2000).  The 
veteran, therefore, meets the percentage requirements for 
TDIU.

The remaining question is whether his service connected 
disabilities render him unable to secure and follow a gainful 
occupation.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that in the case of a claim for total rating based on 
individual unemployability, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

There is no medical opinion in the record of this claim that 
addresses this question.  The veteran does have a number of 
significant non-service connected disabilities, and the RO 
denied his claim on the basis that he is rendered 
unemployable by the non-service-connected disabilities.  The 
Court has held that with claims of entitlement to a TDIU, it 
is insufficient for VA merely to state that a veteran's 
unemployability is due to nonservice-connected rather than 
service-connected disabilities.  Rather, the Court said, VA 
must provide in its decision an "analysis of the current 
degree of unemployability attributable to the service 
connected conditions" as distinguished from those of the 
veteran that are not service connected.  Cathell v. Brown, 8 
Vet. App. 539, 545 (1996) (emphasis added).  However, the 
record does not contain the medical evidence required to so 
decide the claim.

The Board notes that there is currently of record a 
statement, dated in February 2000, by a physician who has 
treated him mainly for orthopedic problems which says only 
that the veteran is "permanently and totally disabled due to 
multiple medical problems."  Under the VCAA, VA also has a 
duty to notify a claimant of the evidence necessary to 
substantiate the claim when, as here, the application for 
benefits is substantially complete.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

The new law emphasizes the responsibility of VA to obtain 
records.  The VCAA and the implementing regulations require 
VA to make reasonable efforts to obtain records pertinent to 
the claim, and if the records could not be secured, to so 
notify the claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)-(3)).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain the records in question.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  

In his formal claim for a TDIU rating, presented on VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, filed in April 2000, the veteran 
states that he had last worked in 1973 and left his job 
because of an injury involving his knees.  A completed VA 
Form 2104192, Request for Employment Information in 
Connection With Claim for Disability Benefits received from 
his former employer states that the veteran left work, in 
approximately 1974, because of a "compensation injury."  On 
remand, the RO should ascertain whether the veteran was ever 
awarded or denied workmen's compensation benefits and if it 
learns that he was, should obtain the records supporting the 
decision, including all medical records.  

In private medical records dated in October 1999 and July 
1999, it was reported that the veteran received his routine 
medical care from VA.  There are no VA treatment records in 
the claims file, however.  Under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); 38 U.S.C. 
A. § 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(1)-(3)).  Therefore, the 
Board is required to remand this case for efforts to secure 
outstanding VA treatment records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that specifically requested below, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), are 
satisfied.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of either or both of his 
claims.  Particular efforts should be 
made to ascertain whether there are any 
outstanding records for the veteran at 
any VA medical facility and all workers' 
compensation records, including medical 
records, concerning any determination 
concerning the veteran.  These efforts 
should be undertaken in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).

3.  The RO should request that the 
private physician, who offered the 
February 2000 opinion as to the veteran's 
employability, clarify the conditions 
that render the veteran totally disabled.

4.  Thereafter, the RO should contact the 
examiners who conducted the veteran's May 
and June 2000 VA examinations.  The 
examiners should be requested to revue 
the claims folder and express an opinion 
as to whether the veteran's service 
connected disabilities preclude the 
veteran from obtaining and maintaining 
gainful employment.  If the examiners are 
unable to furnish the necessary opinion 
the veteran should be afforded an 
appropriate examination to evaluate the 
severity of his service-connected 
disabilities (those of the knees and 
feet) in terms of their effect on his 
ability to maintain substantially gainful 
employment.  The examiner should review 
the claims folder and note such review in 
the examination report.

The examiner should enter an opinion in 
the examination report as to whether the 
service-connected disabilities alone 
would prevent the veteran from carrying 
on substantially gainful employment.  In 
formulating the opinion, the examiner 
should disregard both the age and the 
nonservice-connected impairments of the 
veteran.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  Failure to 
report for a VA examination without good 
cause may result in denial of the claim.  
38 C.F.R. §  3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be reported whether any 
notice was returned as undeliverable.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a TDIU rating.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the case 
and allow him an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


